         Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               (NORTHERN DIVISION)

KENNIS RIVERA,                                      )
332 Oldham St.                                      )
Baltimore, MD 21224                                 )
                                                    )
and                                                 )       Civil Action No.:
                                                    )
ADA MEJIA,                                          )       Jury Trial Requested
332 Oldham St.                                      )
Baltimore, MD 21224                                 )
On behalf of themselves and others similarly        )
                                                    )
situated employees                                  )
                                                    )
                      Plaintiffs,             )
                                              )
v.                                            )
                                              )
JET AUTOMOTIVE SERVICES, LLC,                 )
412 Old Trail Road                            )
Baltimore, MD 21212                           )
Serve on Resident Agent                       )
       John Gordon, Esq.                      )
       736 Ticonderoga Ave.,                  )
       Severna Park, MD 21146                 )
                                              )
And                                           )
                                              )
ANTHONY KOROLEV                               )
412 Old Trail Road                            )
Baltimore, Maryland 21212                     )
                                              )
                      Defendants.             )
______________________________________________)


           COMPLAINT FOR COLLECTIVE ACTION AND CLASS ACTION

       KENNIS RIVERA (“Rivera”) and ADA MEJIA (“Mejia,” with Rivera collectively,

“Plaintiffs”), by and through their undersigned counsel, on behalf of themselves and all others

similarly situated, hereby submit this Complaint against Defendants, Jet Automotive Services (“Jet

Auto”), and Anthony Korolev, to recover, unpaid overtime wages, statutory damages, interest,
          Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 2 of 15



reasonable attorneys’ fees and costs and all other relief as appropriate under Section 16(b) of the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. (“FLSA”); the Maryland

Wage and Hour Law, Md. Code Ann., Lab. & Empl. §§ 3-401, et. seq. (“MWHL”); and the

Maryland Wage Payment and Collection Law, Md. Code. Ann., Lab. & Empl. §§ 3-501, et. seq.

(“MWPCL”).


                                          I.   THE PARTIES

   1. Plaintiff KENNIS RIVERA is an adult resident of Baltimore City, Maryland and a former

employee of Defendants working as an automobile detailer.

   2. Plaintiff ADA MEJIA is an adult resident of Baltimore City, Maryland and a former

employee of Defendants who worked as an automobile detailer.

   3. The Plaintiffs and other similarly situated workers were employed by Defendants as non-

exempt employees performing manual labor including cleaning, washing, vacuuming, drying,

waxing and providing detailed cleaning services on vehicles (“Auto Detailers”). Plaintiffs and the

other Auto Detailers performed work where directed by Defendants to do so, including at various

auto dealers in the Washington Metropolitan area.

   4. Defendant Jet Auto is a corporation formed and existing under the laws of the State of

Maryland. During Plaintiffs’ employment, Defendant Jet Auto was an “employer” within the

meaning of the FLSA, 29 U.S.C. § 203(d), the MWHL, § 3-401(b), and the MWPCL, § 3-501(b).

   5. Defendant Anthony Korolev (“Defendant Korolev”) at all times relevant hereto was an

“employer” as that term is defined by 29 U.S.C. § 203(d). Specifically, Defendant Korolev is the

owner and operator of Defendant Jet Auto who worked with, managed and supervised Plaintiffs

and similarly situation Auto Detailers.




                                                2
           Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 3 of 15



   6.     Defendant Korolev controlled all significant aspects of operations, including the hiring

and firing of employees. Moreover, Defendant Korolev exercised day-to-day operation and

control of the enterprise comprising Defendants. At all times relevant, Defendant Korolev had two

or more employees who have regularly handled and worked on goods and/or materials that have

been moved in or produced for commerce, such as machines, automobiles, equipment, tools,

supplies and cleaners that were transported or produced out of state.

   7. At all times relevant, Defendant Jet Auto had two or more employees who have regularly

handled and worked on goods and/or materials that have been moved in or produced for commerce,

such as machines, automobiles, equipment, tools, supplies and cleaners that were transported or

produced out-of-state.

   8. During all relevant times, the Plaintiffs and similarly situated Auto Detailers were

“employees” of Defendants as that term is defined under the FLSA, 29 U.S.C. § 203(e), and within

the meaning of the MWHL and MWPCL.

   9. The work of the Plaintiffs and other Auto Detailers regularly involved commerce between

States (“interstate commerce”). The FLSA covers individual workers, like Plaintiffs and the other

Auto Detailers, who are “engaged in commerce or in the production of goods for commerce.”

   10. Defendants were “joint employers” of Plaintiffs because all Defendants were “person[s]

acting directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. §

203(d).

   11. At all relevant times Defendants’ annual gross sales volume as defined by the FLSA has

exceeded $500,000 per year.

   12. Defendants held and exercised the power to direct, control and supervise Plaintiffs and

similarly situated Auto Detailers, gave orders and instructions as to where to work, when to work



                                                 3
          Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 4 of 15



and stop work, the work to be performed, including but not limited to where to perform the work,

instructions as to whether to clean cars on the inside, outside or both, which cars to clean, and

what materials to be used.

   13. Defendants set the schedules and rates and methods of pay for Plaintiffs and similarly

situated Auto Detailers.

   14. Defendants held and exercised the power to hire, fire, discipline, suspend and otherwise

materially affect the terms and conditions of employment of Plaintiffs and similarly situated

Auto Detailers.

   15. Defendants provided the facilities, equipment, tools, supplies, or materials necessary to

complete the work performed by Plaintiffs and similarly situated Auto Detailers.

   16. Defendants routinely and consistently required the Plaintiffs and similarly situated Auto

Detailers to work over forty hours per week, commonly known as “overtime work”, as a condition

of continued employment be Defendants.

                               II.    JURISDICTION AND VENUE

   17. Original jurisdiction in this Honorable Court is expressly provided by the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. This Court also has subject matter jurisdiction under 28

U.S.C. § 1331, as this matter presents a federal question.

   18. Discretionary supplemental jurisdiction of Plaintiffs’ Maryland state law claims is

provided by 28 U.S.C. § 1367(a); the state law claims form part of the same case or controversy

and derive from a common nucleus of operative facts, on which Plaintiffs’ claims are based.

   19. No reasons exist that would force this Honorable Court to decline jurisdiction; the state

law claims (i) do not raise novel or complex issues of state law, (ii) do not substantially

predominate the claims over which this Honorable Court has original jurisdiction, and (iii) no



                                                 4
          Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 5 of 15



exceptional circumstances exist that would constitute a compelling reason for declining

jurisdiction, thereby satisfying 28 U.S.C. § 1367(c).

   20. Pursuant to 28 U.S.C. § 1391(b), venue is appropriate; the unlawful acts central to this

matter occurred primarily within the State of Maryland. The Named Plaintiffs are also residents of

the State of Maryland and have been for the entirety of the relevant period.

   21. This Honorable Court has personal jurisdiction over Defendants. Defendant Jet Auto is

incorporated under the laws of Maryland. Tesla of Owings Mills, and Tesla of Rockville are

incorporated under the laws of Delaware, however, they conduct sufficient business within the

forum state so as to constitute a submission to its laws. Defendant Anthony Korolev is a citizen

and resident of Maryland who routinely does business in Maryland. Defendants employed the

Named Plaintiffs and the Plaintiff Class in Maryland, and other actions complained of were

conducted in Maryland.

                                III.   FACTUAL ALLEGATIONS

   22. Plaintiffs and similarly situated Auto Detailers worked for Defendants. They were directed

to work at various dealerships in Virginia and Maryland, including at Tesla of Owings Mills, and

Tesla of Rockville.

   23. The primary responsibilities of Plaintiffs and similarly situated Auto Detailers were to

thoroughly clean, wash, dry, vacuum and wax cars. Their duties consisted entirely of routine,

manual labor requiring no skill, education or expertise.

   24. Plaintiffs and other similarly situated employees regularly worked more than forty hours

per week during their employment with Defendants.

   25. However, Plaintiffs and other similarly situated employees were not paid for all hours

worked over 40 and were not paid at the proper rate for hours worked over forty in a work week.



                                                 5
          Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 6 of 15



   26. Defendants employed approximately 100 Auto Detailers at any time. During the relevant

period, a number of Auto Detailers joined and left the employment with Defendants.

   27. In or around February 18, 2018, Plaintiff Rivera was hired by Defendants as an auto

detailer. He was initially paid an hourly rate of approximately $15, and regularly worked over 40

hours per work week.

   28. In or around June, 2018, Plaintiff Rivera asked for more money because he was required

to work so many hours over 40 during a work week.

   29. Defendants paid him more money for the work week but did not pay him for the hours he

worked overtime.

   30. Plaintiff Rivera continued to work more than 40 hours in a work week until December 29,

2018, yet was never paid at the proper rate for hours he worked over 40. Plaintiff Rivera sometimes

worked more than 65 hours in a work week.

   31. Plaintiff Mejia was hired by Defendants in or around March, 2018. She was paid an hourly

rate and regularly worked over 40 hours per work week.

   32. Plaintiff Rivera and Mejia regularly commuted to work together.

   33. Beginning around May, 2018, Plaintiff Mejia began to contemporaneously note the hours

she worked each day.

   34. Other Auto Detailers working for Defendants also regularly worked over 40 hours in a

work week, and Defendants did not pay them at the proper overtime rate for the hours worked over

40 in a work week.

   35. Defendants did not post or provide notices regarding wages as required by federal and state

law or provide pay statements reflecting the hours worked, overtime hours work, or rates of pay,

and deductions.



                                                6
          Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 7 of 15



   36. Defendants willfully and intentionally did not pay Plaintiffs and similarly situated Auto

Detailers one and a half times their regular hourly rate for hours worked over 40 in a work week.

   37. The primary duties of Plaintiff Rivera, Plaintiff Mejia and other Auto Detailers performed

did not implicate any exemptions under the FLSA, MWHL or MWPCL.

   38. Plaintiffs and other similarly situation Auto Detailers were required by Defendants to note

the time spent on each vehicle for which their work was performed, and those documents reflected

the hours worked on all the vehicles in a day.

   39. Defendants permitted and were aware that Plaintiffs and similarly situated Auto Detailers

were working more than 40 hours in a work week based on the documentation that Defendants

required them to complete, the requests by Plaintiffs and others for payment to compensate for

hours worked over forty, and/or Defendants’ observations of when the Plaintiffs and similarly

situated Auto Detailers completed work for the day.

   40. Plaintiffs also saw when other Auto Detailers worked and when they left, had

conversations with Auto Detailers about their wages, and saw the paperwork noting the hours other

Auto Detailers worked.

   41. Despite the fact that Plaintiffs and similarly situated Auto Detailers regularly worked over

40 hours in a work week, Defendants did not pay them at the proper overtime rate for the hours

worked over 40 in a work week.

   42. There is no bona fide dispute that Plaintiffs and other Auto Detailers are owed overtime

wages.

   43. The FLSA requires an employer to pay its employees at a rate of at least one and one half

times their regular rate for hours worked in one workweek over forty hours.




                                                 7
          Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 8 of 15



   44. Despite working overtime, Plaintiffs and similarly situated Auto Detailers were not paid

time and one half pay from Defendants for overtime worked.

   45. Defendants, knowing that Plaintiffs and similarly situated Auto Detailers regularly worked

over 40 hours in a work week, willingly, deliberately, and intentionally failed to pay the Plaintiffs

and similarly situated Auto Detailers for all hours worked and failed to pay at the proper rate for

hours worked over 40 during a work week.

                      FLSA COLLECTIVE ACTION ALLEGATIONS
   46. Pursuant to 29 U.S.C. § 216(b), which requires Defendants to compensate non-exempt

employees such as Plaintiffs and similarly situated employees for all hours worked, and at the

required rate for all hours worked over 40. Defendants knew or should have known this.

   47. There are numerous similarly situated current and former employees of Defendants who,

like Plaintiffs, worked as Auto Detailers for Defendants and who have been harmed by

Defendants’ common scheme to not pay for overtime work in violation of the FLSA.

   48. Plaintiffs are similarly situated to the class members who all worked as non-exempt auto

detailers performing the same job duties, in the same or similar locations and conditions, over forty

hours per work week on a regular basis, for the same Defendants, subject to common policies and

practices regarding pay, scheduling, and conditions of work, and who were denied compensation

for one and one-half overtime wages by Defendants.

   49. The similarly situated Auto Detailers have been harmed by Defendants common policies,

practice and/or scheme, as described hereinabove, to underpay for overtime work and violation of

the FLSA.

   50. These similarly situated Auto Detailers are known to Defendants and are readily

identifiable through Defendants’ records.



                                                 8
          Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 9 of 15



   51. Many of these similarly situated Auto Detailers would benefit from the issuance of a court-

supervised notice granting them the opportunity to join this lawsuit, and will likely choose to join

Plaintiffs in this action in order to recover their unpaid wages and to seek all other available relief.

   52. Plaintiffs consent to be party plaintiffs. Their consent forms are attached hereto as exhibits.

   53. On behalf of themselves and similarly situated Auto Detailers, Plaintiffs commence this

collective action and demand damages reflecting the overtime wages of one and one-half times

their regular rate of pay for all hours worked over 40 in a workweek.

              CLASS ACTIONS ALLEGATIONS UNDER MARYLAND LAW

   54. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this action on

behalf of themselves and other current and former employees who worked as Auto Detailers for

Defendants and were subject to the following common practices and policies: they worked under

the similar conditions, were scheduled and worked similar hours, were non-exempt employees,

were denied payment of overtime wages, were not paid at the proper rate for hours worked over

forty (40) in a single workweek, and were denied of all wages owed at the termination of their

employment, in violation of the MWPCL.

   55. Plaintiffs are members of the proposed class they seek to represent, and the claims

alleged by Plaintiffs are typical to the claims of the proposed class. There are questions of law

and fact common to the class that predominate over any questions exclusive to the individual

class members.

   56. The potential members of the class are sufficiently numerous making joinder of all class

members impractical.

   57. Plaintiffs will fairly and adequately protect the interests of the class.




                                                   9
          Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 10 of 15



    58. The interests of Plaintiffs are not antagonistic to, or in conflict with, the interest of similarly

situated Auto Detailers.

    59. Counsel for Plaintiffs is experienced in litigating wage claims, including class and

collective actions and is able to capably provide adequate representation for all members of the

class.

    60. The legal claims and legal theories being pursued by Plaintiff, the class representative, is

identical to the legal claims and theories being pursued by the auto detailer class members.

    61. In this case, joinder of all class members is impractical because (1) the number of class

members is believed to exceed 100; (2) many of the class members' claims are small, a factor

which would preclude many class members from pursuing their rights, and (3) there is

substantial judicial economy in litigating all claims in a single action.

    62. In this case, a class action is superior to the other available methods for the fair and

efficient adjudication of the controversy in that there will not be any substantial difficulties in

managing a class action in the present case, judicial economy dictates in favor of litigating all of

the claims in a single forum, no other litigation concerning this controversy has been commenced

by any of the potential class members, and there is no significant reason that the individual class

members need to control the litigation of this case.

                    CAUSES OF ACTION AND VIOLATIONS OF THE LAW

                                     Count 1: Violation of the FLSA

    63. Plaintiffs hereby fully incorporate in this Count all the Factual Allegations and FLSA

Collection Action Allegations set forth herein.

    64. At all relevant times, Defendants were and are employers within the meaning of the FLSA

and are subject to the provisions of the FLSA.


                                                    10
         Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 11 of 15



   65. At all relevant times, Plaintiffs and similarly situated Auto Detailers were employees of

Defendants, as defined by the FLSA.

   66. Under the FLSA, an employee who works more than 40 hours in a work week is entitled

to be paid at a rate of 1.5 times their regular rate of pay for all hours over 40 during a work week.

   67. During the period of time that the Plaintiffs were employed by Defendants, they worked

more than 40 hours per week and were entitled to be compensated at a rate of 1.5 times their regular

rate of pay for all hours over 40 during a work week.

   68. Defendants violated the FLSA by failing to pay Plaintiffs at the proper rate for hours

worked over 40 in a work week.

   69. Defendants’ employed common policies, practice and/or scheme as described

hereinabove, to withhold overtime pay in violation of the overtime provisions of the FLSA and the

regulations thereunder.

   70. Defendants were aware that Plaintiffs and other similarly situated employees were

working over 40 hours per week but willfully and knowingly failed to properly compensate the

Plaintiffs at the proper overtime rate.

   71. Defendants’ failure to properly compensate Plaintiffs and similarly situated Auto Detailers

was a willful and knowing violation of the FLSA in light of their knowing that employers are

required to pay an overtime rate when employees work over 40 hours in a work week, taking

actions to prevent Plaintiffs and other employees from being aware of their rights under federal

and state law, permitting and knowing Plaintiffs and others worked overtime, receiving their

demand for additional compensation for the amount of overtime hours they worked, and not paying

the required overtime rate.




                                                 11
         Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 12 of 15



    72. Pursuant to 29 U.S.C. §§ 207 and 216, Defendants owe Plaintiffs compensation for their

overtime work at the proper rate, as well as statutory damages and reasonable attorneys’ fees and

costs.

                               Count II: Violation of the MWHL

    73. Plaintiffs hereby fully incorporate in this Count all the Factual Allegations and Class

Action Allegations made above.

    74. Pursuant to the Maryland Labor and Employment Code Ann. § 3-415, each employer shall

pay an overtime wage of at least one and a half (1.5) times the regular hourly rate.

    75. Pursuant to Maryland Labor and Employment Code Ann. § 3-420(a), each employer shall

compute the wage for overtime under § 3-415 on the basis of each hour over forty (40) that an

employee works during one (1) work week.

    76. Plaintiffs have not received compensation from Defendants reflecting the prescribed

overtime wage rate for hours worked in excess of forty (40) in one work week.

    77. Defendants willfully and intentionally did not compensate Plaintiffs and similarly situated

Auto Detailers for the overtime wages they are owed.

    78. There is no bona fide dispute that Plaintiffs and/or similarly situated Auto Detailers are

owed overtime wages for work performed over forty hours in a work week for Defendants.

    79. Under the MWHL, Plaintiffs and similarly situated Auto Detailers are entitled to additional

wages from Defendants for all overtime hours worked at the proper rate.

                                Count III: Violation of the MWPCL

    80. Plaintiffs hereby fully incorporate in this Count all foregoing Factual Allegations and Class

Action Allegations stated above.




                                                 12
         Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 13 of 15



   81. Plaintiffs and similarly situated Auto Detailers are entitled to wages under the Maryland

Wage Payment and Collection Law, Md. Code Ann., Lab. & Empl. §§ 3-501, et seq., which

provides that each employer shall pay an employee all wages due for work that the employee

performed before the end of employment, on or before the day on which the employee would have

otherwise been paid the wages.

   82. Plaintiffs and similarly situated Auto Detailers have not received compensation from

Defendants for all wages for work performed, including all their wages for hours worked over

forty, before the end of their employment.

   83. Defendants willfully and intentionally did not compensate Plaintiffs for all of their owed

wages.

   84. Under the MWPCL, there is no bona fide dispute that Plaintiffs and similarly situated Auto

Detailers are owed wages for the work they performed while employed by Defendants.

                                  IV.     PRAYER FOR RELIEF

   WHEREFORE, the Plaintiffs and on behalf of similarly situated Auto Detailers seek judgment

   against Defendants and pray for the following relief:

           a. Certification of this litigation as an opt-in class action under 29 U.S.C. § 216(b);

           b. Certification of this litigation as a class action under Maryland law;

           c. Judgment against Defendants for their failure to pay Plaintiffs and similarly situated

              Auto Detailers in accordance with the standards set forth by the FLSA;

           d. Judgment against Defendants for their failure to pay Plaintiffs and similarly situated

              Auto Detailers in accordance with the standards set forth by the MWHL;

           e. Judgment against Defendants for their failure to pay Plaintiffs and similarly situated

              Auto Detailers in accordance with the standards set forth by the MWPCL;



                                                13
Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 14 of 15



 f. A finding that Defendants’ conduct was willful and intentional and not in good

    faith;

 g. An award against Defendants for the amount of unpaid overtime wages owed to the

    Plaintiffs and similarly situated Auto Detailers, calculated at a rate that is not less

    than one and one half (1.5) times their regular hourly rate for all overtime hours

    worked;

 h. An award of liquidated damages equal to the total amount of unpaid overtime wages

    owed to Plaintiffs and similarly situated Auto Detailers;

 i. An award of statutory damages equal to triple the total amount of unpaid overtime

    wages owed to Plaintiffs and similarly situated Auto Detailers;

 j. An award of reasonable attorneys’ fees and all costs, plus pre-judgment and post-

    judgment interest, to be satisfied in full by Defendants;

 k. An award that makes Plaintiffs and similarly situated Auto Detailers whole, by

    providing appropriate back pay and other benefits wrongly denied in an amount to

    be shown at trial and other affirmative relief;

 l. The Defendants be enjoined from further violations of the FLSA, MWHL, and the

    MWPCL; and

 m. All further relief deemed just and equitable by this Honorable Court.




                                      14
           Case 1:20-cv-01037-JKB Document 1 Filed 04/21/20 Page 15 of 15



                                REQUEST FOR A JURY TRIAL

         Plaintiffs for themselves and on behalf of similarly situated Auto Detailers request a jury

trial.



                                                      Respectfully submitted,

April 21, 2020

                                                      _________/s/___________________
                                                      T. Christine Pham, Bar No. 25446
                                                      cpham@rosenbergmartin.com
                                                      Michael J. March, Bar No. 20377
                                                      mmarch@rosenbergmartin.com
                                                      Rosenberg Martin Greenberg, LLP
                                                      25 South Charles Street, 21st Floor
                                                      Baltimore, Maryland 21201
                                                      Telephone: (410) 727-6600
                                                      Facsimile: (410) 727-1115

                                                      Counsel for Plaintiffs


         4830-8267-7946, v. 1




                                                 15
